DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/588,986, filed on 30 September 2019, are currently pending and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-10, 12, 14-17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbas et al. (US 2018/0060827 A1, “Abbas”).

Regarding claims 1, 8 and 15, Abbas discloses methods and apparatus for autonomous vehicle scheduling and teaches:
one or more processors (mobile devices 106, 108, 110 – see at least Fig. 1 and ¶ [0022]); and
a computer-readable medium comprising instructions stored therein, which when executed by the processors, cause the processors to perform operations comprising:
receiving an event trigger at a conditional autonomous vehicle (AV) platform (user may input calendar event 202 using mobile device – see at least Fig. 1 and ¶ [0030]);
mapping the event trigger onto a conditional output (creation of rules with respect to settings of vehicle 102 for calendar events 202 – see at least ¶ [0038]; e.g., heat on when vehicle arrives at pickup location - ¶ [0038]; user may select a pickup location for where the user would like to be picked up at the location of the calendar event – see at least ¶ [0039]); and
sending the conditional output to an autonomous vehicle (AV) associated with the event trigger (at 702, calendar event may be transmitted to processor 104 of vehicle 102 – see at least ¶ [0084]; at 712, the pickup location is received – see at least Fig. 7 and ¶ [0089])
wherein the conditional output is configured to update a navigation instruction followed by the AV (user may select a pickup location for where the user would like to be picked up at the location of the calendar event – see at least ¶ [0039]; at 722, the vehicle fulfills the request, including sending instructions to direct the vehicle to arrive at a location at the scheduled time – see at least ¶ [0092]).

Regarding claims 2, 9 and 16, Abbas further teaches:
wherein the navigation instruction comprises one or more of: a pick-up location, a drop-off location, or a way-point (user may select a pickup location for where the user would like to be picked up at the location of the calendar event – see at least ¶ [0039]; at 722, the vehicle fulfills the request, including sending instructions to direct the vehicle to arrive at a location at the scheduled time – see at least ¶ [0092]).

Regarding claims 3, 10 and 17, Abbas further teaches:
wherein the conditional output is further configured to update one or more environmental controls in a cabin of the AV (creation of rules with respect to settings of vehicle 102 for calendar events 202 – see at least ¶ [0038]; e.g., turn heat on or set radio presets before vehicle arrives at pickup location - ¶ [0038].

Regarding claims 5, 12 and 19, Abbas further teaches:
wherein the event trigger is based on traffic condition information (user may provide an arrival buffer to determine the time user wants vehicle to arrive and an estimated travel time based in part on traffic delays is determined for arriving at the appropriate arrival time that accounts for the arrival buffer – see at least ¶ [0032], [0064]).

Regarding claims 7 and 14, Abbas further teaches:
wherein the event trigger is based on a calendar entry for a user of an AV ride hailing service (user may input calendar event 202 using mobile device – see at least Fig. 1 and ¶ [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas in view of Nagy et al. (US 2017/0369052 A1, “Nagy”).

Regarding claims 4, 11 and 18, Abbas discloses outputting driving preferences, such as heat and radio settings, to the autonomous vehicle to be executed when the vehicle picks up the user, but does not teach the wherein the conditional output is further configured to update a driving profile of the AV.

However, Nagy discloses systems and methods for operating autonomous vehicles using personalized driving profiles and teaches:
wherein the conditional output is further configured to update a driving profile of the AV (driver profile may include entertainment and environmental preferences and may also include settings related to operation of the autonomous vehicle, such as acceleration, curve speed, braking, following distance, etc. – see at least ¶ [0040]-[0041]; controller 12 of vehicle may receive the driver profile from a mobile electronic device 30 of the user – see at least Fig. 1 and ¶ [0057]; electronic controller 12 determines the driving mode based on driver preference in the driver profile – see at least ¶ [0058]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and apparatus for autonomous vehicle scheduling of Abbas to provide for updating a driving profile of the AV, as taught by Nagy, to adapt the preferences of the user to the vehicle (Nagy at ¶ [0039]).

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbas in view of Dyer et al. (US 10,535,271 A1, “Dyer”).


wherein the event trigger is based on a detected location change of a mobile-device with respect to a predetermined geofence (server may monitor the location of each passenger’s device and only send a vehicle to the pickup location when the device’s location indicates that the passenger is a certain threshold distance form a pickup location selected by the passenger – see at least 11:63 to 12:6).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods and apparatus for autonomous vehicle scheduling of Abbas to provide for the event trigger based on a location change of a mobile device with respect to a geofence, as taught by Dyer, to better balance demand for a busy pickup location (Dyer at 11:39-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramanujam (US 2015/0338852 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/AARON L TROOST/Primary Examiner, Art Unit 3668